DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on June 17, 2021.
Claims 1 – 14 are being considered on the merits.

Response to Amendment
Status of claims in the instant application:
Claims 1 – 14 are pending.
Claims 1 and 8 are amended.
No claim has been canceled.
No new claim has been added.
Corrections are made for the objection for claims 1 and 8. The objections have been reconsidered and they are withdrawn.
Applicant’s arguments, see page [5 – 9] of Applicant’s remarks filed June 17, 2021, with respect to claims 1 – 14 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20180373834 A1 to Cho et al., (hereafter, "Cho") based on its 6/27/2017 provisional application date in view of Damgard et al. Practical Covertly Secure MPC for Dishonest Majority – or: Breaking the SPDZ Limits. ESORICS 2013. September 9-13, 2014; (hereafter, "Damgard") have been fully considered and are persuasive.  Therefore, the claim rejections are withdrawn. 

Allowable Subject Matter
Claims 1 – 14 are allowed. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on June 17, 2021 in response to office action mailed on February 17, 2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
Cho et al., [US 20180373834 A1]: This is considered the closest prior art of the instant application that generally relates to system and methodology facilitating secure crowdsourcing of genomic and phenotypic data, e.g., for large-scale association studies. A method begins by receiving, via a secret sharing protocol, genomic and phenotypic data of individual study participants. Another data set, comprising results of pre-computation over random number data, e.g., mutually independent and uniformly-distributed random numbers and results of calculations over those random numbers, is also received via secret sharing. A secure computation then is executed against the secretly-shared genomic and phenotypic data, using the secretly-shared results of the pre-computation over random number data, to generate a set of genome-wide association study (GWAS) statistics. For increased computational efficiency, at least a part of the computation is executed over dimensionality-reduced genomic data. The resulting GWAS statistics are then used to identify genetic variants that are statistically-correlated with a phenotype of interest.
Cho does generally discloses the technique herein provides for a secure multiparty communication protocol for GWAS that accounts for population stratification while achieving practical performance at scale. Several technical advances enable this breakthrough. First, a core multiparty computation (MPC) technique known as Beaver triples, which was initially developed 2 − [r]2= ([x]2 + [r]1) − r and [r]1, which are distributed uniformly and independently over ℤq (since r and [r]1 are independent, uniformly random values of ℤq). An analogous argument holds for CP2. The second step is non-interactive. In the final step, CP1 and CP2 receive secret shares of CP0's computation results, which individually are independent and uniform over ℤq. Therefore, the views of both CP1 and CP2 in the protocol execution consists of uniformly random values.
Damgard et al., [Practical Covertly Secure MPC for Dishonest Majority – or: Breaking the SPDZ Limits]: This generally discloses a methodology, system, and technology building a new online phase, which solves a major problem of the SPDZ protocol: namely prior to this work preprocessed data could be used for only one function evaluation and then had to be recomputed from scratch for the next evaluation, while the online phase can support reactive functionalities. This improvement comes mainly from the fact that the construction does not require players to reveal the MAC keys to check correctness of MAC’d values. Since the focus is also on practical instantiations, the implementation offloads as much computation as possible into the preprocessing phase, thus resulting in a faster online phase. Moreover, a better analysis of the parameters of the underlying cryptoscheme and a more specific choice of the field where computation is performed allow it to obtain a better optimized implementation. Improvements are also due to the fact that the construction is in the random oracle model, and the practical implementation is multi-threaded.
Damgard does discloses in the online phase of the original SPDZ protocol the parties are required to reveal their shares of a global MAC key in order to verify thtat the computation has been performed correctly. Present the main components of the SPDZ protocol. The goal of the offline phase is to produce a set of “multiplication triples”, which allow players to compute products. These are a list of sets of three 〈∗〉-sharing {〈𝒂〉, 〈𝒃〉, 〈𝒄〉} such that c = a · b. To generate a multiplication triple each player Pi generates encryptions of random values ai and bi (their shares of a and b). Using the multiplicative property of the SHE scheme an encryption of c = (a1 + ... + an) · (b1 + ... + bn) is produced. The players then use the distributed decryption protocol to obtain sharing of c. The shares of the MACs on a, b and c needed to complete the 〈∗〉-sharing are produced in much the same manner.
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1 and 8 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.